                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE


UNITED STATES OF AMERICA                       )
                                               )
v.                                             )      NO: 2:15-CR-44
                                               )
ROBIN CULP                                     )


                           MEMORANDUM AND ORDER

      This matter is before the court on defendant’s pro se motion for early termination

 of supervised release [R. 37]. In support of her motion, defendant states that because

 she is on supervised release, she is unable to get and keep employment.

      Defendant pleaded guilty to two counts of aiding and abetting bank robbery. She

 was sentenced on December 1, 2015 to 37 months imprisonment followed by three years

 of supervised release. Defendant began her term of supervised release on December 29,

 2017 and her supervised release is scheduled to expire on December 28, 2020.

      Defendant’s motion omits a few key details. Her probation officer reports that

 since being released from prison, in August 2018, defendant failed to mail in monthly

 report forms, failed to report for drug screens, failed to make monthly restitution

 payments, and had numerous credit inquiries. In September 2018, defendant continued

 to conduct credit inquiries and miss monthly restitution payments. A status conference

 was held with the court on October 15, 2018. Thereafter, in November 2018, it was

 discovered that defendant had obtained a new line of credit without the permission of

 her probation officer. In August 2019, the probation officer reported that defendant had
 failed to report for drug screens for three consecutive months, and she had not made

 monthly restitution payments. To date, defendant has paid $1,101.96 restitution, and an

 outstanding balance of $23,663.04 remains. Defendant has been on supervision for 32

 months but has made only 11 restitution payments. The probation officer reports that

 defendant has done some positive things such as participating in mental health treatment,

 maintaining a stable residence with her mother, and is working with the Department of

 Children’s Services to regain custody of her son. However, because of the continued

 compliance problems, the probation officer does not recommend early termination of

 supervision. The government also opposes early termination [R. 38].

              A court may terminate a term of supervised release at any time after the

expiration of one year of supervision if, after considering the factors set forth in 18 U.S.C.

§§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(6), and (a)(7), “it is satisfied that

such action is warranted by the conduct of the defendant released and the interest of

justice.” 18 U.S.C. § 3583(e)(1). After carefully considering the requirements of the statute,

the Court finds that the relevant portions of 18 U.S.C. § 3583(e) do not support an early

termination of supervised release in this case. Defendant has had numerous compliance

issues and she is behind on her restitution payments. The court believes that defendant

should remain on supervision until such time as she shows greater compliance with the

probation officer’s directives. Accordingly, defendant’s motion [R. 37] is DENIED.

        IT IS SO ORDERED.


                                     ___________________________________________
                                     CHIEF UNITED STATES DISTRICT JUDGE
